Name: Council Regulation (EEC) No 3497/80 of 16 December 1980 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 367/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3497/80 of 16 December 1980 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1980 quent upon the accession of the Hellenic Republic to the Community, was signed on 12 December 1980 ; whereas , pending the entry into force of that Protocol , the Community should lay down the arrangements applicable to Greece 's trade with Cyprus on an autonomous basis , taking due account of the relevant provisions of the said Protocol , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements established by the Addi ­ tional Protocol to the Agreement establishing an association between the European Economic Com ­ munity and the Republic of Cyprus (2 ), including the Supplementary Protocol (3 ) to that Agreement , shall remain applicable in the Community beyond 3 1 December 1 980 and up to 30 June 1 98 1 . Whereas the Transitional Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (') expires on 31 December 1980 ; Whereas it has not been possible to conclude, by the deadline set , the Protocol concerning the arrange ­ ments to be applied during 1981 , in the framework of the decision adopted by the EEC-Cyprus Asso ­ ciation Council on 24 November 1980, establishing the process into the second stage of the Association Agreement between the European Economic Com ­ munity and the Republic of Cyprus ; Whereas , pending the conclusion of the Protocol , the term of validity of the arrangements applied by the Community to trade with Cyprus in the context of the association with that country should be. ex ­ tended in order to avoid suddenly interrupting cer ­ tain traditional trade flows ; Whereas the Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus , conse Article 2 The products listed below , originating in Cyprus , shall be admitted for import into the Community at the rates of customs duties applicable under the Common Customs Tariff reduced by the percentage indicated for each of them : ( ¢) OJ No L 84, 28 . 3 . 1980, p. 2 . ( 2 ) OJ No L 339, 28 . 12 . 1977 , p. 2 . ( 3 ) OJ No L 172,28.6 . 1978 , p. 2 . No L 367/2 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Rate of reduction (% ) 07.01 Vegetables , fresh or chilled : A. Potatoes : II . New potatoes : a ) From 1 January to 15 May 60 b ) From 16 May to 30 June 55(a) G. Carrots , turnips , salad beetroot , salsify , celeriac, rad ­ ishes and similar edible roots : ex 11 , Carrots and turnips :  Carrots l  From 1 January to 31 March 60  From 1 April to 15 May 60 (b ) ex S. Sweet peppers l  From 1 January to 30 June 50(c) 08.04 Grapes , fresh or dried A. Fresh I. Table grapes : ex a ) From 1 November to 14 July  from 8 June to 30 June 60(d) ( a ) Within a Community tariff quota of 60 000 tonnes . ( b ) Within a Community tariff quota of 2 300 tonnes . ( c ) Within a Community tariff quota of 125 tonnes . ( d ) Within a Community tariff quota of 2 980 tonnes . Article 3 The arrangements laid down in Articles 1 and 2 shall be added to and amended in accordance with the provisions of the Annex . Article 4 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1980. For the Council The President Colette FLESCH 31 . 12 . 80 Official Journal of the European Communities No L 367/ 3 ANNEX Additions and amendments to the trade arrangements established by Articles 1 and 2 to take account of the accession of the Hellenic Republic A rticle 1 1 . The volume of the Community tariff quotas foreseen for the import of the products originating in Cyprus appearing below and laid down in the Additional Protocol shall be increased to the level indicated below :  the four other reductions of 20 % each shall be made on :  1 January 1983 ,  1 January 1984,  1 January 1985 ,  1 January 1986 . 2 . For beer falling within heading No 22.03 of the Common Customs Tariff, the Hellenic Republic shall progressively reduce the difference between the basic duty and the duty provided for in the Additional Protocol to the Agreement in accordance with the timetable drawn up in paragraph 1 . CCT heading No Description Volume of the Community tariff quota 1 2 3 61.01 Men's and boys ' outer garments 525 tonnes Article 3 1 . For the products listed in Annex I , the basic duty to which the successive reductions as provided for in Article 2 are to be applied shall , for each product , be the duty actually applied by the Hel ­ lenic Republic in respect of Cyprus on 1 July 1980 . 2 . However, in respect of matches falling within heading No 36.06 of the Common Customs Tariff, the basic duty shall be 17-2 % ad valorem . 2 . Within the Community tariff quota for products listed in Annex I hereto or Annex II of the Treaty , the Hellenic Republic shall apply duties calculated in accordance either with Articles 2 and 3 or with Article 7 of this Annex . 3 . If the levying of customs duties applicable to third countries is reimpOsed by the Community on the imports of the goods referred to in paragraph 1 , the Hellenic Republic shall apply the customs duties which it applies to third countries at that time . Article 4 1 . For the products listed in Annex I , the Hellenic Republic shall progressively abolish charges having equivalent effect to customs duties on products originating in Cyprus in accordance with the follow ­ ing timetable :  on 1 January 1981 , each charge shall be reduced to 90 % of the basic rate ,  on 1 January 1982 , each charge shall be reduced to- 80 % of the basic rate ,  the four other reductions of 20 % each shall be made on :  1 January 1983 ,  1 January 1984,  1 January 1985 ,  1 January 1986 . A rticle 2 1 . For the products listed in Annex I , excluding beer falling within heading No 22.03 of the Com ­ mon Customs Tariff, the Hellenic Republic shall progressively abolish customs duties on products originating in Cyprus in accordance with the follow ­ ing timetable :  on 1 January 1981 each duty shall be reduced to 90 % of the basic duty,  on 1 January 1982 each duty shall be reduced to 80 % of the basic duty , No L 367/4 Official Journal of the European Communities 31 . 12 . 80 by the Hellenic Republic in respect of third coun ­ tries as laid down in Article 64 of the 1979 Act of Accession . In no case should Greek imports from Cyprus bene ­ fit from rates of duty more favourable than those applied to products from the Community of Nine . 2 . The basic rate , to which the successive reduc ­ tions as provided for in paragraph 1 are to be ap ­ plied , shall , for each product , be the rate applied by the Hellenic Republic on 31 December 1980 in respect of the Community of Nine . 3 . Any charge having equivalent effect to a cus ­ toms duty on imports introduced as from 1 January 1979 in trade between Greece and Cyprus shall be abolished on 1 January 1981 . Article 5 If the Hellenic Republic suspends or reduces cus ­ toms duties or charges having equivalent effect on products imported from the Community of Nine more quickly than foreseen in the established time ­ table , the Hellenic Republic shall also suspend or reduce , by the same percentage, those duties or taxes of equivalent effect on products originating in Cyprus . A rticle 8 1 . The Hellenic Republic may retain quantitative restrictions until 31 December 1985 on products listed in Annex II and originating in Cyprus . 2 . The restrictions referred to in Paragraph 1 shall take the form of quotas . The quotas for 1981 are listed in Annex II . A rticle 6 1 . The variable component which the Hellenic Republic applies to products covered by Regulation ( EEC ) No 3033 /80 of 1 1 November 1980 (&gt;) and which originate in Cyprus shall be adjusted by the compensatory amount applied in trade between the Community of Nine and Greece . 2 . In the case of products covered by Regulation ( EEC) No 3033/80 and also listed in Annex I , the Hellenic Republic shall abolish , in accordance with the timetable referred to in Article 2 , the difference between :  the fixed component of the duty to be applied by the Hellenic Republic upon accesion , and  the duty (other than the variable component) resulting from the provisions of the Association Agreement . 3 . The minimum rate of progressive increase for such quotas shall be 25 % at the beginning of each year for quotas expressed in European units of account , and 20 % at the beginning of each year for quotas expressed in terms of volume . Such increases shall be added to each quota and the next increase calculated on the basis of the total thus obtained . Where a quota is expressed in terms of both volume and value, the quota relating to the volume shall be raised by at least 20 % a year and the quota relating to the value by at least 25 % a year, the succeeding quotas to be calculated each year on the basis of the preceding quota plus the increase . However, with regard to motor coaches and buses and other vehicles falling within subheading ex 87.02 A I of the Common Customs Tariff, the vol ­ ume quota shall be raised by 15% a year and the quota relating to the value by 20 % a year. Article 7 In the case of products listed in Annex II to the Treaty, the preferential rates provided for or calcu ­ lated shall be applied to the duties actually levied 4 . Where it is found that imports into Greece of a product listed in Annex II have , for two consecutive years , been less than 90 % of the quota , the Hellenic Republic shall liberalize imports of that product originating in Cyprus , if the product in question is at that time liberalized towards the Community of Nine . 5 . If the Hellenic Republic liberalizes imports of a product listed in Annex II from the Community of(') OJ No L 323 , 29 . 11 . 1980, p. 1 . 31 . 12 . 80 Official Journal of the European Communities No L 367/5 Nine or increases a quota applicable to the Commu ­ nity of Nine , beyond the minimum rate as laid down in paragraph 3 , the Hellenic Republic shall also liberalize imports of that product originating in Cyprus or increase the quota proportionally. 6 . With regard to licences for imports of products listed in Annex II and originating in Cyprus , the Hellenic Republic shall apply the same administra ­ tive rules and practices as applied to such imports originating in the Community of Nine, with the ex ­ ception of the quota for fertilizers falling within heading Nos 31.02, 31.03 and subheadings 31.05 A I , II and IV of the Common Customs Tariff, where the Hellenic Republic may apply the rules and prac ­ tices relevant to the exclusive marketing rights . The rate of import deposits and cash payments shall be reduced in accordance with the following time ­ table :  1 January 1981 : 25 %,  1 January 1982 : 25 %,  1 January 1983 : 25 %,  1 January 1984 : 25 %. 2 . As regards products listed in Annex II to the Treaty, charges having an effect equivalent to cus ­ toms duties and measures having an effect equiva ­ lent to quantitative restrictions (imports deposits, system of cash payment, validation of invoices , etc.) shall be abolished by the Hellenic Republic on 1 January 1981 in respect of products originating in Cyprus subject to Article 65 of the 1979 Act of Accession . 3 . If the Hellenic Republic reduces towards the Community of Nine a rate 'of import deposits or cash payments quicker than according to the time ­ tables contained in paragraphs 1 and 2, the Hellenic Republic shall make the same reduction with regard to imports originating in Cyprus . Article 9 1 . Import deposits and cash payments in force in Greece on 31 December 1980 with regard to prod ­ ucts originating in Cyprus shall be progressively eliminated over a period of three years from 1 January 1981 . No L 367/6 Official Journal of the European Communities 31 . 12 . 80 ANNEX I List of products referred to in Article 3 Brussels Nomenclature heading No (CCCN ) Description Chapter 13 ex 13.02 Incense ex 13.03 Pectates Chapter 14 ex 14.05 Valonis , gall nuts Chapter 15 ex 15.05 Wool grease stearin ex 15.06 Other animal oils and fats ( including fats from bones and waste), excluding neat's foot oil 15.08 Animal and vegetable oils , boiled , oxidized , dehydrated , sulphurized, blown or polymerized by heat in vacuum or in inert gas , or otherwise modified 15.10 Fatty acids, acid oils from refining, fatty alcohols 15.11 Glycerol and glycerol lyes ex 15.15 Beeswax and other insect waxes , whether or not coloured 15.16 Vegetable waxes , whether or not coloured ex 15.17 Degras Chapter 17 ex 17.04 Liquorice extract containing more than 10 % by weight of sucrose but not con ­ taining other added substances Chapter 18 Cocoa and cocoa preparations , excluding heading Nos 18.01 , 18.02 and 18.06 Chapter 19 19.03 Macaroni , spaghetti and similar products 19.08 Pastry, biscuits , cakes and other fine bakers ' wares , whether or not containing cocoa in any proportion Chapter 21 ex 21 . 02 Extracts , essences or concentrates of coffee, tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory ; extracts , essences or concentrates of roasted chicory substitutes 21.03 Mustard flour and prepared mustard 31 . 12 . 80 Official Journal of the European Communities No L 367/ 7 Brussels Nomenclature heading No (CCCN ) Description 21.04 Sauces ; mixed condiments and mixed seasonings ex 21.06 Natural yeasts ( active or inactive), excluding bakers ' yeast ; prepared baking powders Chapter 22 22.01 Waters , including spa waters and aerated waters , ice and snow ex 22.02 Lemonade , flavoured spa waters and flavoured aerated waters and other non ­ alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 , not containing milk or milkfats 22.03 Beer made from malt ex 22.08 Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength , excluding those derived from agricultural products listed in Annex II to the Treaty ex 22.09 Spirits (other than those of heading No 22.08) excluding those derived from agricultural products listed in Annex II to the Treaty Chapter 24 24.02 Manufactured tobacco ; tobacco extracts and essences Chapter 25 25.20 Gypsum ; anhydrite ; calcined gypsum , and plasters with a basis of calcium sul ­ phate , whether or not coloured, but not including plasters specially prepared for use in dentistry 25.22 Quicklime, slaked lime and hydraulic lime , other than calcium oxide and hy ­ droxide 25.23 Portland cement, ciment fondu , slag cement, supersulphate cement and similar hydraulic cements , whether or not coloured or in the form of clinker ex 25.30 Crude natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight ex 25.32 Earth colours , whether or not calcined or mixed together ; santorin , pozzolana, trass and similar earths, used in making hydraulic cements , whether or not powdered Chapter 27 27.05 bis Coal gas , water gas , producer gas and similar gases 27.06 Tar distilled from coal , from lignite or from peat , and other mineral tars , in ­ cluding partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products No L 367/8 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN ) Description 27.08 Pitch and pitch coke , obtained from coal tar or from other mineral tars ex 27.10 Mineral oils and greases for lubricating purposes ex 27.1 1 Petroleum gases and other gaseous hydrocarbons, excluding propane of a puri ­ ty not less than 99 % for use other than as a power or heating fuel and exclu ding commercial propane and commercial butane for other purposes than for undergoing a specific process or for chemical transformation ex 27.12 Petroleum jelly, excluding crude petroleum jelly for other purposes than for undergoing a specific process or for chemical transformation ex 27.13 Ozokerite , lignite wax or peat wax (natural products) whether or not coloured ; other mineral waxes, whether or not coloured, excluding other than crude mineral waxes and excluding those for other purposes than for undergoing chemical transformation ex 27.14 Other residues of petroleum oils or of oils obtained from bituminous minerals as petroleum bitumen and petroleum coke 27.15 Bitumen and asphalt , natural ; bituminous shale, asphaltic rock and tar sands 27.16 Bituminous mixtures based on natural asphaJt , on natural bitumen, on petro ­ leum bitumen , on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs ) Chapter 28 ex 28.01 Chlorine ex 28.04 Hydrogen , oxygen ( including ozone) and nitrogen ex 28.06 Hydrochloric acid 28.08 Sulphuric acid ; oleum 28.09 Nitric acid ; sulphonitric acids 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 28.12 Boric oxide and boric acid 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water) 28.15 Sulphides or non-metals ; phosphorus trisulphide 28.16 Ammonia, anhydrous or in aqueous solution 28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); per ­ oxides of sodium or potassium ex 28.19 Zinc oxide ex 28.20 Artificial corundum 28.22 Manganese oxides ex 28.23 Iron oxides, including earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 31 . 12 . 80 Official Journal of the European Communities No L 367/9 Brussels Nomenclature heading No (CCCN ) Description ex 28.27 Red lead and litharge 28.29 Fluorides ; flurosilicates, fluoroborates and other complex fluorine salts ex 28.30 Magnesium chloride, calcium chloride ex 28.31 Hypochlorites ; commercial calcium hypochlorite ; chlorites 28.35 Sulphides ; polysulphides 28.36 Dithionites, including those stabilized with organic substances ; sulphoxylates 28.37 Sulphites and thiosulphates ex 28.38 Sodium , barium, iron , zinc, magnesium and aluminium sulphates ; alums ex 28.40 Phosphites, hypophosphites and phosphates, excluding bibasic lead phosphate ex 28.42 Carbonates, including commercial ammonium carbonate containing ammon ­ ium carbamate , excluding lead hydrocarbonate (white lead) ex 28.44 Mercury fulminate ex 28.45 Sodium silicate and potassium silicate , including commercial grades ex 28.46 Refined borax ex 28.48 Arsenites and arsenates 28.54 Hydrogen peroxide (including solid hydrogen peroxide) ex 28.56 Silicon , boron and calcium carbides ex 28.58 Distilled and conductivity water and water of similar purity Chapter 29 ex 29.01 Hydrocarbons for use as power or heating fuels ; naphthalene and anthracene ex 29.04 Amyl alcohols 29.06 Phenols and phenol-alcohols ex 29.08 Dipentyl ether (diamyl ether), diethyl ether, anethole ex 29.14 Palmitic , stearic and oleic acids and their water soluble salts ; anhydrides ex 29.16 Tartaric, citric and gallic acids ; calcium tartrate ex 29.21 Nitroglycerine ex 29.42 Nicotine sulphate 29.43 Sugars, chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters, and their salts, other than products of heading Nos 29.39, 29.41 and 29.42 No L 367/ 10 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN ) Description Chapter 30 ex 30.02 Antisera ex 30.03 Medicaments (including veterinary medicaments), excluding the following products :  Anti-asthmatic cigarettes  Quinine, cinchonine, quinidine and their salts , whether or not in the form of proprietary products  Morphine, cocaine and other narcotics, whether or not in the form of pro ­ prietary products  Antibiotics and preparations based on antibiotics  Vitamins and preparations based on vitamins  Sulphonamides , hormones and preparations based on hormones 30.04 Wadding , gauze, bandages and similar articles ( for example, dressings , ad ­ hesive plasters , poultices), impregnated or coated with pharmaceutical sub ­ stances or put up in retail packings for medical or surgical purposes , other than goods specified in Note 3 to this Chapter Chapter 31 ex 3 1 .03 Mineral or chemical fertilizers , phosphatic, excluding :  Basic-slag  Disintegrated (calcined) calcium phosphates (thermo phosphates and fused phosphates) and calcined natural aluminium calcium phosphates  Calcium hydrogen phosphate containing not less than 0-2 % of fluorine 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Chapter 32 ex 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water ­ extracted gall-nut tannin ex 32.04 Colouring matter of vegetable origin ( including dyewood extract and other vegetable dyeing extracts , but excluding indigo , henna and chlorophyll ) or of animal origin , excluding cochineal extract and kermes ex 32.05 Synthetic organic dyestuffs ( including pigment dyestuffs and excluding arti ­ ficial indigo); synthetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching argents , substantive to the fibre 32.06 Colour lakes 31 . 12 . 80 Official Journal of the European Communities No L 367/ 11 Brussels Nomenclature heading No ( CCCN ) Description ex 32.07 Other colouring matter, excluding : ( a ) inorganic pigments or pigments of mineral origin , whether or not contain ­ ing other substances facilitating dyeing, based on cadmium salts , ( b ) chrome colours and Prussian blue ; inorganic products of a kind used as luminophores 32.08 Prepared pigments , prepared opacifiers and prepared colours , vitrifiable ena ­ mels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes (slips); glass frit and other glass , in the form of powder, granules or flakes 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine, or other media of a kind used in the manu ­ facture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter 32.1 1 Prepared driers 32.12 Glaziers ' putty ; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping, sealing and similar mastics, including resin mastics and cements 32.13 Writing ink, printing ink and other inks Chapter 33 ex 33.01 Essential oils ( terpeneless or not); concretes and absolutes, excluding essences of roses , rosemary, eucalyptus , sandalwood and cedar ; resinoids ; concentrates of essential oils in fats , in fixed oils , or in waxes or the like , obtained by cold absorption or by maceration ex 33.06 Eau de Cologne and other toilet waters ; cosmetics and products for the care of the skin , hair and nails ; toothpowders and toothpastes , products for oral hy ­ giene ; room deodorizers , prepared , whether or not perfumed Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating prepara ­ tions , artificial waxes , prepared waxes , polishing and scouring preparations , candles and similar articles , modelling pastes and 'dental waxes ' Chapter 35 ex 35.01 Casein glues ex 35.02 Albumins, albuminates and other albumin derivatives excluding ovalbumin and lactalbumin 35.03 Gelatin ( including gelatin in rectangles , whether or not coloured or surface ­ worked ) and gelatin derivatives ; glues derived from bones, hides, nerves, ten ­ dons or from similar products , and fish glues ; isinglass No L 367/ 12 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN ) Description 35.04 Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or not chromed 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.07 Enzymes ; prepared enzymes not elsewhere specified or included Chapter 36 Explosives ; pyrotechnic products ; matches ; pyrophoric alloys ; certain com ­ bustible preparations Chapter 37 37.03 Sensitized paper ; paperboard and cloth , unexposed or exposed but not devel ­ oped Chapter 38 38.03 Activated carbon ; activated natural mineral products ; animal black, including spent animal black 38.09 Wood tar ; wood tar oils (other than the composite solvents and thinners fall ­ ing within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; ve ­ getable pitch of all kinds ; brewers ' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products ex 38.1 1 Disinfectants , insecticides , rat poisons , pesticides and similar products, put up in the form of articles such as sulphur-treated bands , wicks and candles , fly ­ papers sticks coated with hexachlorodyclohexane (BHC) and the like ; prepara ­ tions consisting of an active product (such as DDT) mixed with other materials and put up in aerosol containers ready for use 38.18 Composite solvents and thinners for varnishes and similar products ex 38.19 Preparations known as ' liquids for hydraulic transmission ' ( in particular for hydraulic brakes) containing less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals Chapter 39 ex 39.02 Polyvinyl chloride ex 39.01 Polystyrene in all its forms ; other plastic materials , cellulose ethers and esters , artificial resins , excluding : ex 39.02 ex 39.03 ex 39.04 (a) those in the form of granules, flakes , powders , waste and scrap to be used as raw materials for the manufacture of the products mentioned in this Chapter ex 39.05 Il (b) ion exchangers ex 39.06 \\ 31 . 12 . 80 Official Journal of the European Communities No L 367/ 13 Brussels Nomenclature heading No (CCCN ) Description ex 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06, ex ­ cluding fans and hand screens, non-mechanical , frames and handles therefor and parts of such frames and handles , and spools , reels and similar supports for photographic and cinematographic film or for tapes, films and the like fall ­ ing within heading No 92.12 Chapter 40 Rubber, synthetic rubber, factice, and articles thereof, excluding heading Nos 40.01 , 40.02, 40.03 and 40.04, latex (ex 40.06), solutions and dispersions (ex 40.06), protective clothing for surgeons and radiologists and divers ' suits (ex 40.13 ), and bulk forms or blocks , scrap, waste and powder of hardened rubber (ebonite and vulcanite) (ex 40. 1 5 ) Chapter 41 Raw hides and skins (other than furskins) and leather, excluding parchment ­ dressed leather and articles falling within heading Nos 41.01 and 41.09 Chapter 42 Articles of leather ; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silk worm gut) Chapter 43 Furskins and artificial fur ; manufactures thereof Chapter 44 Wood and articles of wood ; wood charcoal , excluding heading No 44.07, arti ­ cles of fibre building board (ex 44.21 , ex 44.23 , ex 44.27 , ex 44.28), spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 (ex 44.26) and wood paving blocks (ex 44.28) Chapter 45 45.03 Articles of natural cork 45.04 Agglomerated cork (being cork agglomerated with or without a binding sub ­ stance) and articles of agglomerated cork Chapter 46 Manufacture of straw, of esparto and of other plaiting materials ; basketware and wickerwork, excluding plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips (ex 46.02) Chapter 48 ex 48.01 Paper and paperboard ( including cellulose wadding), in rolls or sheets , exclu ­ ding the following products ;  Ordinary newsprint made from chemical and mechanical pulp, weighing not more than 60 g/m:  Magazine paper  Cigarette paper ,  Tissue paper  Filter paper  Cellulose wadding  Hand-made paper and paperboard No L 367/ 14 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN ) Description 48.03 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive ), not surface-coated or impregnated, whether or not internally rein ­ forced , in rolls or sheets ex 48.05 Paper and paperboard , corrugated (with or without flat surface sheets) em ­ bossed in rolls or sheets ex 48.07 Paper and paperboard , impregnated, coated, surface-coloured, surface ­ decorated or printed (not constituting printed matter within Chapter 49) in rolls or sheets , excluding squared paper, gold paper or silver paper and imita ­ tions thereof, transfer paper, indicator paper and unsensitized photographic paper ex 48.13 Carbon paper 48.14 Writing blocks, envelopes , letter cards , plain postcards , correspondence cards ; boxes , pouches, wallets and writing compendiums , of paper or paperboard , containing only an assortment of paper stationery ex 48.15 Other paper or paperboard, cut to size or shape , excluding cigarette paper, tapes for teletype machines , perforated tapes for monotype machines and cal ­ culating machines , filter papers and filter boards (including those for cigarette filter tips ) and gummed strip 48.16 Boxes , bags and other packing containers , of paper or paperboard ; box files , letter trays, storage boxes and similar articles , of paper or paperboard , of a kind commonly used in offices , shops and the like 48.18 Registers , exercise books, note books , memorandum blocks , order books, re ­ ceipt books , diaries, blotting pads, binders ( loose-leaf or other), file covers and other stationery of paper or paperboard ; sample and other albums and book covers , of paper or paperboard 48.19 Paper or paperboard labels , whether or not printed or gummed ex 48.21 Lamp shades ; tablecloths and serviettes , handkerchiefs and towels ; dishes, plates, cups , table-mats, bottle-mats, glass-mats Chapter 49 ex 49.01 Printed books , booklets , brochures and leaflets in the Greek language ex 49.03 Children's picture books and painting books , printed wholly or partly in the Greek language ex 49.07 Stamps not intended for public service 49.09 Pictyre postcards , Christmas and other picture greeting cards , printed by any process, with or without trimmings ex 49.10 Calendars of any kind , of paper or paperboard, including calendar blocks, but excluding calendars intended for publicity purposes, in other languages than Greek 31 . 12 . 80 Official Journal of the European Communities No L 367/ 15 Brussels Nomenclature heading No (CCCN ) Description ex 49.1 1 Other printed matter, including printed pictures and photographs, but exclu ­ ding the following articles :  Theatrical and photographic studio scenery  Printed matter for publicity purposes ( including travel publicity), printed in other languages than Greek Chapter 50 Silk and waste silk Chapter 51 Man-made fibres (continuous) Chapter 52 Metallized textiles Chapter 53 Wool and other animal hair, excluding raw, bleached and undyed products of heading Nos 53.01 , 53.02 , 53.03 and 53.04 Chapter 54 Flax and ramie , excluding heading No 54.01 Chapter 55 Cotton Chapter 56 Man-made fibres (discontinuous) Chapter 57 Other vegetable textile materials , excluding No 57.01 ; paper yarn and woven fabrics of paper yarn Chapter 58 Carpets , mats , matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery Chapter 59 Wadding and felt , twine , cordage, ropes and cables ; special fabrics ; impreg ­ nated and coated fabrics ; textile articles of a kind suitable for industrial use Chapter 60 Knitted and crocheted goods Chapter 61 Articles of apparel and clothing accessories of textile fabric, other than knitted or crocheted goods Chapter 62 Other made up textile articles, excluding fans and hand screens (ex 62.05 ) Chapter 63 Old clothing and other textile articles ; rags Chapter 64 Footwear, gaiters and the like, parts of such articles Chapter 65 Headgear and parts thereof Chapter 66 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents , and garden and similar umbrellas) Chapter 67 ex 67.01 Feather dusters 67.02 Artificial flowers, foliage or fruit and parts thereof ; articles made of artificial flowers , foliage or fruit No L 367/ 16 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN ) Description Chapter 68 68.04 Hand polishing stones , whetstones , oilstones , hones and the like, and mill ­ stones , grindstones, grinding wheels and the like ( including grinding, sharpen ­ ing, polishing, trueing and cutting wheels , heads , discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores , shanks, sockets , axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels , of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery 68.06 Natural or artificial abrasive powder or grain , on a base of woven fabric, of paper, or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up 68.09 Panels , boards , tiles , blocks and similar articles of vegetable fibre , of wood fibre , of straw , of wood shavings or of wood waste ( including sawdust ), agglomerated with cement , plaster or with other mineral binding substances 68.10 Articles of plastering material 68.1 1 Articles of cement (including slag cement), of concrete or of artificial stone (in ­ cluding granulated marble agglomerated with cement), reinforced or not 68.12 Articles of asbestos-cement, of cellulose fibre-cement or the like 68.14 Friction material (segments, discs , washers, strips , sheets , plates , rolls and the like) of a kind suitable for brakes, for clutches or the like, with a basis of asbes ­ tos , other mineral substances or of cellulose , whether or not combined with textile or other materials Chapter 69 Ceramic products , excluding heading Nos 69.01 , 69.02, other than bricks with a basis of magnesite and of magnesito-chromite, 69.03 , 69.04 and 69.05 , uten ­ sils and apparatus for laboratory and industrial use, containers for the trans ­ port of acids and other chemical products and articles of a kind used in agri ­ culture , of heading No 69.09, and porcelain articles of heading Nos 69.10, 69.13 and 69.14 Chapter 70 70.04 Unworked cast or rolled glass ( including flashed or wired glass ), whether figured or not , in rectangles 70.05 - Unworked drawn or blown glass (including flashed glass) in rectangles ex 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass) in rect ­ angles, surface ground or polished, but not further worked, excluding non ­ wired glass for mirrors ex 70.07 Cast , rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked ( for example, edge worked or engraved ), whether or not surface ground or polished ; leaded lights and the like 31 . 12 . 80 Official Journal of the European Communities No L 367/ 17 Brussels Nomenclature heading No (CCCN ) Description 70.08 70.09 70.10 ex 70.13 Safety glass consisting of toughened or laminated glass, shaped or not Glass mirrors ( including rear-view mirrors), unframed, framed or backed Carboys , bottles , jars , pots , tubular containers and similar containers, of glass, of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures , of glass Glassware (other than articles falling within heading No 70.19) of a kind com ­ monly used for table , kitchen , toilet or office purposes, for indoor decoration , or for similar uses , excluding fire-resisting glassware of a kind commonly used for table or kitchen purposes, with a low coefficient of expansion , similar to Pyrex or Durex Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass Glass of a kind used for sun glasses (but excluding glass suitable for corrective lenses ), curved , bent , hollowed and the like Multi-cellular glass in blocks , slabs , plates , panels and similar forms Laboratory , hygienic and pharmaceutical glassware, whether or not graduated or calibrated , excluding glassware for chemical laboratories ; glass ampoules Other articles of glass, excluding articles for industry 70.14 ex 70.15 ex 70.16 ex 70.17 ex 70.21 Chapter 71 ex 71.12 Articles of jewellery, of silver ( including silvergilt or platinum-plated silver), or rolled precious metal on base metal Articles of goldsmiths ' or silversmiths ' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 Other articles of precious metal or rolled precious metal , excluding articles and utensils for workshops and laboratories Imitation jewellery 71.13 ex 71.14 71.16 Chapter 73 Iron and steel and articles thereof, excluding : (a ) Products within the jurisdiction of the European Coal and Steel Commu ­ nity , falling within heading Nos 73.01 , 73.02, 73.03 , 73.05 , 73.06 , 73.07 , 73.08 , 73.09 , 73.10, 73.1 1 , 73.12, 73.13 , 73.15 and 73.16 (b ) Products falling within heading Nos 73.02 , 73.05 , 73.07 and 73.16 which are not within the jurisdiction of the European Coal and Steel Community (c) Heading Nos 73.04, 73.17 , 73.19, 73.30, 73.33 and 73.34 and springs and leaves for springs , of iron or steel , for railway coaches, of heading No 73.35 Chapter 74 Copper and articles thereof, excluding copper alloys containing more than 10% by weight of nickel and articles falling within heading Nos 74.01 , 74.02 , 74.06 and 74.11 No L 367/ 18 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN ) Description Chapter 76 Aluminium and articles thereof, excluding heading Nos 76.01 and 76.05 and spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 (ex 76.16) Chapter 78 Lead and articles thereof Chapter 79 Zinc and articles thereof, excluding heading Nos 79.01 , 79.02 and 79.03 Chapter 82 ex 82.01 Hand tools , the following : spades, shovels , picks , hoes , forks and rakes ; axes, bill hooks and similar hewing tools ; hay knives , grass shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry 82.02 Saws (non-mechanical ) and blades for hand or machine saws ( including tooth ­ less saw blades ) ex 82.04 Portable forges ; grinding wheels with frameworks (hand or pedal operated); articles for domestic use 82.09 Knives with cutting blades, serrated or not ( including pruning knives), other than knives falling within heading No 82.06, and blades therefor ex 82.1 1 Safety razor blades and blanks thereof ex 82.13 Other articles of cutlery ( for example secateurs , hair clippers , butchers ' clea ­ vers , paper knives) excluding hand-operated clippers and parts thereof 82.14 Spoons , forks , fish-eaters , butter-knives , ladles , and similar kitchen or table ­ ware 82.15 Handles of base metal for articles falling within heading Nos 82.09, 82.13 and 82.14 Chapter 83 Miscellaneous articles of base metal , excluding heading No 83.08 , statuettes and other ornaments of a kind used indoors (ex 83.06) and beads and spangles (ex 83.09 ) Chapter 84 ex 84.06 Spark ignition engines , petrol driven of a cylinder capacity of 220 cc or more ; internal combustion engines , semi diesel type ; internal combustion engines , diesel type, of 37 kW or less ; engines for motor-cycles and auto-cycles ex 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ex 84.11 Air pumps and vacuum pumps ( including motor and turbo-pumps); fans , blower and the like, with integral motors , weighing less than 150 kg and fans or blowers without motor, weighing 100 kg or less 31 . 12 . 80 Official Journal of the European Communities No L 367/ 19 Brussels Nomenclature heading No (CCCN ) Description ex 84.12 Air-conditioning machines , self-contained , comprising a motor-driven fan and elements for changing the temperature and humidity of air, for domestic use ex 84.14 Bakery ovens and parts thereof ex 84.15 Refrigerating cabinets and other refrigerating plant , equipped with a refriger ­ ating unit ex 84.17 Instantaneous or storage water heaters, non-electrical 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting and checking machines ; weighing ­ machine weights of all kinds ex 84.21 Mechanical appliances (whether or not hand operated) for projecting, dispers ­ ing or spraying liquids or powders , for domestic use ; similar hand operated appliances for agricultural use ; similar appliances for agricultural use , truck mounted , weighing 60 kg or less ex 84.24 Ploughs designed for tractor or animal draught, weighing 700 kg or less ; ploughs designed for mounting on tractors , with two or three shares or discs ; harrows designed for tractor or animal draught , with fixed framework and fixed teeth ; disc harrows, weighing 700 kg or less ex 84.25 Threshers ; maize huskers and maize threshers ; harvesting machinery, animal drawn ; straw or fodder presses ; fanning mills and similar machines for screen ­ ing seeds and cereal graders 84.27 Presses , crushers and other machinery, of a kind used in wine making, cider making, fruit juice preparation or the like ex 84.28 Seed crushing machines ; farm-type milling machines 84.29 Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables ex 84.34 Printing type ex 84.38 Shuttles ; reeds for looms ex 84.40 Washing machines , whether or not electric, for domestic use ex 84.47 Machine tools for sawing and planing wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials, other than machines falling within heading No 84.49 ex 84.56 Machinery for agglomerating, moulding or shaping ceramic paste , unhardened cements , plastering materials or other mineral products ex 84.59 Oil presses and mills ; machines for stearin soap manufacture 84.61 Taps, cocks, valves and similar appliances, for pif?es, boiler shells, tanks, vats and the like, including pressure reducing valves and thermostatically-controlled valves ex 84.63 Speed reducers No L 367/20 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 85 ex 85.01 Generators of 20 kVA output or less ; motors of 74 kW or less ; rotary con ­ verters of 37 kW or less ; transformers and static converters other than for radiobroadcasting, radiotelephonic, radiotelegraphic and television receivers 85.03 Primary cells and primary batteries 85.04 Electric accumulators ex 85.06 Room fans 85.10 Portable electric battery and magneto lamps , other than lamps falling within heading No 85.09 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dress ­ ing appliances ( for example, hair dryers , hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon ex 85.17 Electric sound signalling apparatus ex 85.19 Electrical apparatus for making and breaking electrical circuits , for the" protec ­ tion of electrical circuits , or for making connections to or in electrical circuits (for example, switches , relays, fuses , lightning arresters , surge suppressors , plugs , lamp holders and junction boxes ) ex 85.20 Electric filament lamps and electric discharge lamps, excluding infra-red and ultra-violet lamps ex 85.21 Cathode-ray tubes for television sets 85.23 Insulated ( including enamelled or anodized) electric wire, cable , bars , strip and the like ( including co-axial cable), whether or not fitted with connectors 85.25 Insulators of any material 85.26 Insulating fittings for electrical machines , appliances or equipment, being fit ­ tings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly , but not inclu ­ ding insulators falling within heading No 85.25 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insu ­ lating material Chapter 87 ex 87.02 Motor vehicles for the public transport of persons and motor vehicles for the transport of goods or materials (excluding chassis mentioned in Note 2 to Chapter 87 ) 87.05 Bodies ( including cabs), for the motor vehicles falling within heading No 87.01,87.02 or 87.03 31 . 12 . 80 Official Journal of the European Communities No L 367/ 21 Brussels Nomenclature heading No (CCCN ) Description ex 87.06 Chassis without engines , and parts thereof ex 87.1 1 Invalid carriages (other than motorized or otherwise mechanically propelled) ex 87.12 * Parts and acessories of invalid carriages (other than motorized or otherwise mechanically propelled) 87.13 Baby carriages and parts thereof Chapter 89 ex 89.01 Lighters and barges ; tankers designed to be towed ; sailing vessels ; inflatable boats of artificial plastic materials Chapter 90 ex 90.01 Ophthalmic lenses 90.03 Frames and mountings, and parts thereof, for spectacles, pince-nez, lorgnettes, goggles and the like 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other ex 90.26 Meters for hand-operated petrol pumps and water meters (volumetric and tachometric) Chapter 92 92.12 Gramophone records and other sound or similar recordings ; matrices for the production of records , prepared record blanks, film for mechanical sound recording, prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording Chapter 93 ex 93.04 Sporting guns and rifles ex 93.07 Wads for shotguns ; sporting cartridges , cartridges for revolvers, pistols and walking stick guns , ball or shot cartridges for target shooting guns of calibres up to 9 mm ; cartridge cases for sporting guns and sporting rifles , of metal and paperboard ; bullets , shot and buckshot for sporting guns and sporting rifles Chapter 94 Furniture and parts thereof ; bedding, mattresses, mattress supports , cushions and similar stuffed furnishings, excluding heading No 94.02 Chapter 96 Brooms , brushes, powder puffs and sieves, excluding prepared knots and tufts for broom or brush making of heading No 96.01 and articles falling within heading Nos 96.05 and 96.06 No L 367/22 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 97 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles , and pedal motor cars); dolls ' prams and dolls ' push chairs 97.02 Dolls 97.03 Other toys ; working models of a kind used for recreational purposes ex 97.05 Streamers and confetti Chapter 98 Miscellaneous manufactured articles, excluding stylograph pens falling within heading No 98.03 and excluding heading Nos 98.04, 98.10, 98.11 , 98.14 and 98.15 31 . 12 . 80 No L 367/23Official Journal of the European Communities ANNEX II CCT heading No Description Quotas for the period 1 January to 31 December 1981 31.02 Mineral or chemical fertilizers , nitrogenous I 31.03 Mineral or chemical fertilizers , phosphatic 31.05 Other fertilizers , goods of the present Chapter in tab ­ lets , lozenges and similar prepared forms or in pack ­ ings of a gross weight not exceeding 10 kg : A. Other fertilizers : I. Containing the three fertilizing substances : nitrogen , phosphorus and potassium II . Containing the two fertilizing substances : nitrogen and phosphorus IV. Other 100 tonnes ex 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including those which can also distri ­ bute cool or conditioned air), not electrically heated, incorporating a motoi'-driven fan or blower, and parts thereof, of iron or steel :  Boilers for central heating 2 500 EUA ex 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of pro ­ ducing low pressure steam); super-heated water boil ­ ers :  Of a power of 32 MW or less 2 500 EUA 84.06 Internal combustion piston engines : C. Other engines : ex II . Compression ignition engines :  Of a power of less than 37 kW 3 000 EUA 84.10 Pumps (including motor pumps and turo pumps) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw, band and similar kinds : ex A. Delivery pumps fitted, or designed to be fit ­ ted, with a measuring device, other than pumps for dispensing fuel B. Other pumps C. Liquid elevators of bucket, chain , screw, band and similar kinds - 200 000 EUA No L 367/24 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Quotas for the period 1 January to 31 December 1981 84.14 Industrial and laboratory furnaces and ovens, non ­ electric : ex B. Other :  Parts of steel , for cement ovens 1 000 EUA ex 84.20 Weighing machinery (excluding balances of a sensi ­ tivity of 5 cg or better) including weight-operated counting and checking machines ; weighing machine weights of all kinds, other than :  Baby scales  Precision scales graduated in grams for domestic use  Weighing machine weights of all kinds 3 200 EUA 85.01 Electrical goods of the following descriptions : genera ­ tors , motors , converters (rotary or static), transformers , rectifiers and rectifying apparatus , inductors : A. Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : ex II . Other :  Motors of an output of not less than 370 W and not more than 15 000 W ex C. Parts :  For motors of an output of not less than 370 W and not more than 1 5 000 W 1 000 EUA 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus (inclu ­ ding receivers incorporating sound recorders or repro ­ ducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelphonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : ex III . Receivers, whether or not incorporating sound recorders or reproducers :  Television 80 units 20 000 EUA (n (') Additional limitation expressed in terms of value . 31 . 12 . 80 Official Journal of the European Communities No L 367/25 CCT heading No Description Quotas for the period I January to 3 1 December 1981 85.15 (cont 'd) C. Parts : I. Cabinets and cases : ex a) Of wood :  For television receivers ex b) Of other materials :  For television receivers ex III . Other :  Chassis for television receivers and their parts , assembled or mounted  Printed circuit boards for television receivers 30 000 EUA ex 85.23 Insulated ( including enamelled or anodized) electric wire, cable , bars , strip and the like (including co-axial cable), whether or not fitted with connectors :  Cables for television aerials 1 000 EUA 87.02 Motor vehicles for the transport of persons , goods or materials (including sports motor vehicles , other than those of heading No 87.09): A. For the transport of persons, including vehicles designed for the transport of both passengers and goods : I. With either a spark ignition or a compression ignition engine : ex a) Motor vehicles and buses with either a spark ignition engine of a cylinder capacity of 2 800 cc or more or a com ­ pression ignition engine of a cylinder capacity of 2 500 cc or more :  Complete motor buses and coaches 400 000 EUA ex b) Other : Complete , with a seating capacity of more than six 87.05 Bodies (including cabs), for the motor vehicles falling within heading Nos 87.01 , 87.02 or 87.03 : ' ex A. Bodies and cabs of metal for the industrial as ­ sembly of :  Agricultural walking tractors falling with ­ in subheading 87.01 A,  Motor vehicles for the transport of per ­ sons , including vehicles designed for the transport of both passengers and goods, with a seating capacity of more than six and less than 15 , No L 367/26 31 . 12 . 80Official Journal of the European Communities CCT heading No Description Quotas for the period 1 January to 31 December 1981 87.05 (cont'd)  Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cc or a compression ignition engine of a cylinder capacity of less than 2 500 cc,  Special purpose motor lorries and vans of heading No 87.03 (a) ex B. Other :  Bodies and cabs of metal , other than for motor vehicles for the transport of per ­ sons , with a seating capacity of six or less I - 1 000 EUA (a) Entry under this subheading is subject to conditions to be determined by the competent auth ­ orities .